          Case 3:18-cv-06997-EDL Document 22 Filed 02/11/19 Page 1 of 2



 1 MARK D. LONERGAN (State Bar No. 143622)
   mdl@severson.com
 2 REBECCA S. SAELAO (State Bar No. 222731)
   rss@severson.com
 3 SEVERSON & WERSON
   A Professional Corporation
 4 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 5 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 6
   GENEVIEVE R. WALSER-JOLLY (State Bar No. 262784)
 7 grw@severson.com
   SEVERSON & WERSON
 8 A Professional Corporation
   The Atrium
 9 19100 Von Karman Avenue, Suite 700
   Irvine, California 92612
10 Telephone: (949) 442-7110
   Facsimile: (949) 442-7118
11
   Attorneys for Defendant
12 WELLS FARGO BANK, N.A.

13                               UNITED STATES DISTRICT COURT

14                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

15 ANGELA GARR, on behalf of herself and all    Case No. 4:18-cv-06997-DMR
   others similarly situated,
16                                              [PROPOSED] ORDER GRANTING
                  Plaintiff,                    UNOPPOSED MOTION TO STAY
17                                              PENDING APPROVAL OF CLASS
           vs.                                  SETTLEMENT IN PARALLEL ACTION
18
   WELLS FARGO BANK, N.A.,                      AS MODIFIED
19
                  Defendant.
20

21

22

23

24

25

26
27

28

     07685.2172/14670769.1                                                4:18-cv-06997-DMR
                                                [PROPOSED] ORDER GRANTING MOTION TO STAY
          Case 3:18-cv-06997-EDL Document 22 Filed 02/11/19 Page 2 of 2



 1            Having considered Wells Fargo Bank, N.A.’s unopposed Motion to Stay Pending

 2 Approval of Class Settlement in Parallel Action and Plaintiff’s opposition thereto, and good cause

 3 appearing therefor, the Court HEREBY GRANTS the motion and STAYS this action for 90 days

 4 from the date of this Order, to allow the Court presiding over Prather v. Wells Fargo Bank, N.A.

 5 (N.D. Ill. Case No. 1:17-cv-00481) in the United States District Court for the Northern District of

 6 Illinois to consider the proposed settlement of that action, and to conserve Court and party

 7 resources in the event that settlement is approved, mooting the claims in this action. The March

 8 19, 2019 hearing is vacated.

 9            The parties shall file a joint status report 90 days from the date of this Order.

10

11 DATED: February 11, 2019

12

13
                                                      Hon. Elizabeth D. Laporte
14                                                    United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26
27

28

     07685.2172/14670769.1                                2                             4:18-cv-06997-DMR
                                                              [PROPOSED] ORDER GRANTING MOTION TO STAY
